I dissent because it is perfectly clear to me that the original petition set out no cause of action. Amendments are favored and should be allowed even after prescription has run, where the purpose is merely to amplify or explain allegations already made. But where a petition sets out no cause of action it is in law no petition at all and there is nothing to amend. When the amendment was offered in this case the cause of action was dead. A so-called amendment cannot breathe the breath of life into a dead cause of action. Under the law regulating pleadings, there can be no resurrection of the dead. *Page 55